internal_revenue_service number release date index number ------------ ----------------------------- -------------------------- -------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc intl b03 plr-136532-11 date december ty ------- ------------------------------------------------ ------------- taxpayer state x industry y -------------------------------- year ------- dear ----------- this is in response to a letter dated date that was submitted on your behalf by your authorized representative requesting a ruling that taxpayer be granted permission to change from the fair_market_value_method to the alternative_tax_book_value_method of asset valuation for purposes of apportioning interest_expense for its taxable_year beginning on date and for all subsequent taxable years the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination taxpayer is a domestic_corporation organized under the laws of state x and is classified as a corporation for u s federal_income_tax purposes taxpayer uses the accrual_method as its overall_method_of_accounting and its annual_accounting_period ends december taxpayer is the common parent of a group of affiliated corporations that files a consolidated u s federal_income_tax return taxpayer through its wholly owned subsidiaries owns and operates businesses in industry y taxpayer represents that since year all members of the taxpayer affiliated_group have utilized the fair_market_value_method of asset valuation as set forth in temp sec_1_861-9t for purposes of apportioning interest_expense plr-136532-11 taxpayer must allocate and apportion its deductions including its deduction for interest_expense for all purposes of the internal_revenue_code pursuant to sec_1_861-8 through and temp sec_1_861-8t through 861-14t under sec_1_861-8 the same method of allocation and the same principles of apportionment must be used by the taxpayer for all operative sections sec_864 of the internal_revenue_code provides that a ll allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income see also temp sec_1_861-8t sec_1_861-9 through and temp sec_1_861-9t through 861-12t set forth the rules specific to the apportionment of interest_expense temp sec_1 9t g ii provides that a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets and that special rules for the alternative_tax_book_value_method are set forth in sec_1_861-9 under temp sec_1_861-8t once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change the method sec_1_861-9 states that a taxpayer may elect to use the alternative_tax_book_value_method with respect to any taxable_year beginning on or after date this section also requires that pursuant to temp sec_1_861-8t a taxpayer that has elected the fair_market_value_method must obtain the permission of the commissioner prior to electing the alternative_tax_book_value_method any election made pursuant to sec_1_861-9 applies to all subsequent taxable years of the taxpayer unless revoked by the taxpayer revocation of such an election other than in conjunction with an election to use the fair_market_value_method for a taxable_year prior to the sixth taxable_year for which the election applies requires the consent of the commissioner taxpayer requests pursuant to temp sec_1_861-8t and sec_1 9t g ii and sec_1_861-9 that it be granted permission to change from the fair_market_value_method to the alternative_tax_book_value_method of asset valuation for its taxable_year beginning on date and for all subsequent taxable years this request for the commissioner’s consent to the change was made on or before the due_date including extensions of taxpayer’s tax_return for the year for which the change to the alternative_tax book method is requested therefore based solely on the information submitted and the representations made taxpayer is granted permission to change from the fair_market_value_method to the alternative_tax_book_value_method of asset valuation for purposes of apportioning interest_expense pursuant to temp sec_1_861-8t and sec_1_861-9t and sec_1_861-9 for taxpayer’s taxable_year beginning on date and for all subsequent taxable years and for all operative sections pursuant to sec_1_861-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item described or referenced in plr-136532-11 this letter this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent taxpayer must attach a statement to its return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely richard l chewning senior counsel branch office of associate chief_counsel international cc
